DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 1/27/2022 have been entered. 
	New claims 30-42 have been added and are pending.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “during the time period” recited in the claims renders the claims indefinite because it is not clear when the patient’s ALT should be measured. In other words, it is not clear which time period is being encompassed by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto Miles et al., Expert Opinion on Drug Metabolism & Toxicology, 12:5, 581-588 in view of Schwartz et al., Nat Clin Pract Oncol 2007:4;424-432 and Archer et al., Fertility and Sterility, 2017;108(1):152-160. Benedetto Miles et al. is reference of record.
Benedetto Miles et al. teaches that it is effective for using 150mg daily and 200mg twice daily, 250mg of elagolix in treating endometriosis associated pain (see page 584, col. 1, third paragraph bridging col. 2, first paragraph).  Benedetto Miles et al. teaches elagolix as mainly metaobolized in the liver (see page 583, col. 2, Pharmacokinetics and metabolism Section). Benedetto Miles et al. teaches the administration of elagolix lasts for 24-week and 6 months (see page 584, col. 1 last paragraph bridging col. 2, first paragraph).
Benedetto Miles et al. does not expressly teach the step of assessing the patients using Child-Pugh classification, a method to treat endometriosis and endometriosis associated pain.  Benedetto Miles et al. does not expressly teach the adjustment of dosage based on Child-Pugh classification the patient is. Benedetto Miles et al. does not expressly teach the step of measuring the herein claimed liver enzyme level.
Schwartz et al. teaches the Child-Pugh classification for assessing the liver function in cirrhosis patietns, with class C being the most severe and class A is the least severe (see page 426, Table 1).  The examiner notes that as the conditions of the patients gets severe, the score increases and the classification of the patients being assigned according to the scores. 
Archer et al. teaches a phase 2a clinical study for administering elagolix for treating menstrual bleeding associated with uterine fibroids.  Archer et al. teaches patients that are discontinued the studies due to liver function abnormal testing (asparate transaminase and alanine aminotransferase) (see page 157, col. 2, last paragraph bridging page 158, col. 1, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ elagolix, to patients with the herein claimed hepatic function and liver enzymes testing, in the herein claimed dosage and dosing regimen, in a method to treat endometriosis and endometriosis associated pain. 
One of ordinary skill in the art would have been motivated to employ elagolix, to patients with the herein claimed hepatic function and liver enzymes testing, in the herein claimed dosage and dosing regimen, in a method to treat endometriosis and endometriosis associated pain. It is well-known that elagolix is metabolized in liver (according to Schwartz et al.) and can cause liver enzyme abnormality (according to Archer et al).  Therefore, testing the patients‘ liver functions by measuring the liver enzymes, and classify them according to Child-Pugh classification, then adjusting the dosage and the dosing regimen based on the severity of hepatic impairment of the patients would be reasonably expected to maximize the therapeutic effect of elagolix and minimize the side effect of elagolix.
Furthermore, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. For these and other self-evident reasons, it would have been obvious to have used much longer or shorter dosing regimens of the herein claimed agents to treat endometriosis and thereby reduce treating the associated pain.  In addition, the effective dosage to treat endometriosis-associated pain are 150mg and 250mg. Therefore, it would be reasonably expected the effective dosage would be at least within the range of 150-250mg of elagolix.  Since the instant claimed dosage falls within the range of elagolix taught in the cited prior art, prima facie case of obviousness exists.
Response to Arguments
Applicant’s arguments with respect to claim(s) 30-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627